COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-084-CV
 
IN RE JEROME D. BROWN                                                        RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied because relator has provided no file-marked copy of either motion for
which he is demanding a ruling, and the trial court has informed us that it has
not received either of these motions. 
Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: 
MCCOY, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
March 31, 2008




    [1]See
Tex. R. App. P. 47.4.